DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2021.
Applicant’s election without traverse of claims 1-7 in the reply filed on 12/02/2021 is acknowledged.
Drawings
The drawings are objected to because Figure 2 has the vertical axis labeled as “h1/h2” which is different from what the specification describes [0017].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “11” in Figures 8A, 8B, and 8C is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification states that Figure 8 shows the outline of a magnetic barrel apparatus [0058] however Figure 8 instead shows the different plating layers and no barrel apparatus.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 states that the half-value width of both peaks are designated W2 and does not state what W1 is, for the purposes of examination .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrano et al. (US 6139652 A), herein Carrano.
Regarding claims 1 and 2, Carrano discloses pure silver for the use of jewelry [Column 1 lines 33-37, Column 9 lines 37-40].  Carrano discloses alloy numbers 14, 15, 16, 17, 25, 32, and 43 which have a silver purity of greater than 99.9% weight with a hardness of over 60 HV in the rolled state [Column 3 line 45-Column 4 line 36] which meets the claimed purity and hardness ranges of instant claims 1 and 2.  For example alloy no. 14 has a silver purity of 99.993% weight and in the rolled state has a Vickers hardness of 107 HV [Column 3 line 64].  Carrano does not expressly teach the X-ray diffraction pattern of the material.  However, the material of Carrano is expected to meet the ratio for the reasons that follow.
Carrano teaches substantially similar silver/silver alloy composition to that of the claimed material.  Carrano further teaches the hardness is within the claimed range.  As the 
Regarding claim 4, Carrano does not expressly teach the XRD analysis and hence the half-width value of the peak as claimed.  However, the material of Carrano is expected to meet the claimed product of the peak half-value width, W2, with the hardness for the reasons that follow.
Carrano teaches substantially similar silver/silver alloy composition to that of the claimed material.  Carrano further teaches the hardness is within the claimed range.  As the hardness is a result of the crystal structure of the material, and the hardness of Carrano’s material is within the claimed range, then Carrano’s material is expected to meet the claimed product of the peak half-value width, W2, with the hardness.  See MPEP 2112.
Regarding claim 5, Carrano does not expressly teach the XRD analysis and hence the half-width value of the peak as claimed.  However, the material of Carrano is expected to meet the claimed product of the ratio of the peaks of half-value width, W1/W2, with the hardness for the reasons that follow.
Carrano teaches substantially similar silver/silver alloy composition to that of the claimed material.  Carrano further teaches the hardness is within the claimed range.  As the hardness is a result of the crystal structure of the material, and the hardness of Carrano’s material is within the claimed range, then Carrano’s material is expected to meet the claimed product of the ratio of the peaks of half-value width, W1/W2, with the hardness.  See MPEP 2112.
Regarding claim 6, Carrano does not expressly teach the volume resistivity as claimed.  However, the material of Carrano is expected to meet the ratio for the reasons that follow.
Carrano teaches a substantially similar silver/silver alloy composition to that of the claimed material.  Carrano further teaches the hardness is within the claimed range.  As the volume resistivity is a result of the composition of the alloy as well as the microstructure of the alloy, the volume resistivity of Carrano’s material is expected to be within the claimed range.  See MPEP 2112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrano et al. (US 6139652 A), herein Carrano, as applied to claim 1 above, in view of Giurlani et al. (Electroplating for Decorative Applications: Recent Trends in Research and Development) herein Giurlani.
Regarding claim 3, Carrano does not specifically teach plating of silver onto silver.  However the examiner submits that the feature of plating the jewelry of Carrano with the same silver it is composed of would be obvious in view of Giurlani.  Giurlani teaches the deposition of silver on objects of the same metal that are obtained through casting, to reduce its porosity [page 12, 3.7, Giurlani].  The examiner submits that it would be obvious to one of ordinary skill in the art to modify the process of Carrano to reduce the porosity of the materials as Carrano produces silver jewelry through casting [Column 8 lines 38-40, Carrano].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrano et al. (US 6139652 A), herein Carrano, as applied to claim 1 above, in view of Kimiaki et al. (JP 2016020526 A, machine translation referred to herein as English equivalent) herein Kimiaki.
Regarding claim 7, Carrano discloses pure silver for the use of jewelry [Column 1 lines 33-37, Column 9 lines 37-40, Carrano] however does not specifically disclose the jewelry must be one of an earring, a pendant, a piercing, a ring, a necklace, a brooch, a bracelet, a chain, or a charm.  However the examiner submits that the feature of forming the jewelry as a ring would have been obvious in view of Kimiaki.  Kimiaki discloses that high hardness for high purity silver jewelry in order to prevent deformation [0004, Kimiaki] and further discloses the creation of rings as examples of high hardness jewelry [0006, Kimiaki].  It would have been obvious to one skilled in the art to modify the process of Carrano to make specifically a ring as it is an example of jewelry that requires high hardness to not deform.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/053,071 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to silver articles that are plated with silver and have identical hardness, purity, resistivity, and XRD patterns.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734